Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Center for Tobacco Products,
Complainant,
v.
Vinas Food Market, Inc.,
Respondent.

Docket No. C-12-728
FDA Docket No. FDA-2012-H-0504

Decision No. CR2570

Date: July 24, 2012

INITIAL DECISION AND DEFAULT JUDGMENT

The Center for Tobacco Products (CTP) initiated the above-captioned matter when it
filed an Administrative Complaint for Civil Money Penalties (Complaint) with the Civil
Remedies Division and the Food and Drug Administration’s (FDA) Division of Dockets
Management. CTP seeks to impose civil money penalties under the Federal Food, Drug,
and Cosmetic Act (Act) and the Act’s implementing regulations.

The Complaint alleges the following facts. Respondent owns an establishment in
Philadelphia, Pennsylvania that sells tobacco products. CTP conducted two inspections
of the establishment. During a July 27, 2011 inspection, an FDA-commissioned
inspector observed that Respondent:

[Sold] cigarettes or smokeless tobacco products to a person younger than
18 years of age, in violation of 21 C.F.R. § 1140.14(a); [and] fail[ed] to
verify by means of photographic identification, containing the bearer’s
2
date of birth, that no person purchasing cigarettes or smokeless tobacco
is younger than 18 years of age, as required by 21 C.F.R. § 1140.14(b)(1).

Complaint § 10.

On November 3, 2011, CTP issued a warning letter to Respondent specifying the
violations that the inspector observed. The letter warned Respondent that a failure to
correct the violations could result in the imposition of civil money penalties and that it
was Respondent’s responsibility to ensure compliance with the law. Complaint § 10.
The CTP did not receive a response to the warning letter. Complaint § 11.

During a two-part inspection on January 25 and March 29, 2012, an FDA-commissioned
inspector observed that “a person younger than 18 years of age was able to purchase a
package of Newport Non-Menthol Box cigarettes on March 29, 2012, at approximately
2:53 PM.” Complaint 9. The inspector also observed that “the minor’s identification
was not verified before the sale . .. on March 29, 2012, at approximately 2:53 PM.”
Complaint § 9.

In compliance with 21 C.F.R. §§ 17.5 and 17.7, CTP served Respondent with the
Complaint on May 25, 2012, via United Parcel Service. CTP charged Respondent with
violating 21 C.F.R. § 1140.14(a) (sale of tobacco products to a minor) and 21 C.F.R.

§ 1140.14(b)(1) (failure to verify the age of a person purchasing tobacco products by
means of photographic identification containing the bearer’s date of birth). Jd. CTP
asked to impose a $500 civil money penalty based on three alleged violations of the
regulations in a 24-month period. Complaint 13. Both the cover letter to the Complaint
and the Complaint provided detailed instructions related to filing an answer and
requesting an extension of time to file an answer. The letter and Complaint stated that
failure to file an answer could result in the imposition of a civil money penalty against
Respondent. Respondent neither filed an answer nor requested an extension of time
within the 30-day time period prescribed in 21 C.F.R. § 17.9.

If a respondent does not file an answer within 30 days of a properly served complaint, the
regulations provide that the:

presiding officer shall assume the facts alleged in the Complaint to be true,
and if such facts establish liability under the relevant statute, the presiding
officer shall issue an initial decision within 30 days of the time the answer
was due, imposing: (1) The maximum amount of penalties provided for by
law for the violations alleged; or (2) The amount asked for in the Complaint,
whichever amount is smaller.
3
21 C.F.R. § 17.11 (a). Further, a failure to file a timely answer means that “respondent

waives any right to a hearing and to contest the amount of penalties and assessments”
imposed in the initial decision. 21 C.F.R. § 17.11(b).

Accepting the facts alleged in the Complaint as true, I find that those facts establish
Respondent’s liability under the Act. See 21 U.S.C. §§ 333(f)(9), 387c(a)(7)(B), 387£(d);
21 C-F.R. §§ 1140.1(b); 1140.14. Lalso find that CTP’s request to impose a $500 civil
money penalty is permissible.! See 21 C.F.R. § 17.2.

Therefore, Respondent is directed to pay a civil money penalty in the amount of $500.00.
This initial decision becomes final and binding upon both parties within 30 days of the
date of its issuance. 21 C.F.R. § 17.11(b).

It is so ordered.

/s/
Scott Anderson
Administrative Law Judge

'The CTP Complaint alleges that four regulatory violations occurred within 24 months.
Complaint §{ 9-10. However, CTP “requests that a civil money penalty in the amount of
$500 be assessed against Respondent for 3 violations of 21 C.F.R. Part 1140 within a
twenty-four month period.” Complaint § 13. This is less than the maximum penalty
allowed under the regulations because CTP could have sought a $2,000 penalty. See

21 C.F.R. § 17.2.
